PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between the attorneys for the appellant and the attorneys for the appellee as follows:
“1. That the appeal of the appellant be dismissed without costs to either party as against the other; and
“2. That an order to the foregoing effect may he entered by the attorneys for either party without notice to the other.”
On consideration whereof, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby, dis*1005missed, without costs to either party as against the other, pursuant to the foregoing stipulation.